                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


KIMBERLY DIANE SCHWARTZ,

      Plaintiff,

v.                                                   Case No. 8:19-cv-2696-T-60TGW

THE UNITED STATES NAVY, et al.,

      Defendants.
___________________________________/

     ORDER DENYING PLAINTIFF’S EMERGENCY MOTION TO SEAL

      This matter is before the Court on Plaintiff’s pro se Emergency Motion to

Seal, filed on October 29, 2019. (Doc. # 3). After reviewing the motion, court file,

and the record, the Court finds as follows:

      In her motion, it appears that Plaintiff seeks for this entire case to be placed

under seal “due to the graphic nature of . . . being a rape victim including being

tortured with an invisible laser.” She additionally asserts that “unless people held

to the higher standard are brought to justice in a civil courtroom this information

should be sealed.” (Doc. # 3).

      Initially, the Court finds that Plaintiff has failed to comply with the

requirements of Local Rule 1.09(a). Specifically, Plaintiff has failed to identify and

describe the items proposed for sealing; provide the reason that a means other than

sealing is unavailable or unsatisfactory; provide a statement of the proposed




                                       Page 1 of 3
duration of the seal; and provide a memorandum of legal authority supporting the

seal.

        However, regardless of her failure to comply with this rule, the Court would

still deny relief. There is a common law right of access to judicial records, and a

“strong presumption of openness does not permit the routine closing of judicial

records to the public.” Miller v. Indiana Hosp., 16 F.3d 549, 551 (3d Cir. 1994)

(internal quotation omitted); see Brown v. Advantage Engineering, Inc., 960 F.2d

1013, 1016 (11th Cir. 1992) (explaining that “[a]bsent a showing of extraordinary

circumstances,” a court file must remain accessible to the public). As such, a party

requesting to seal any portion of a judicial record “bears the heavy burden of

showing that the material is the kind of information that courts will protect and

that disclosure will work a clearly defined and serious injury to the party seeking

closure.” Miller, 16 F.3d at 551 (internal quotation omitted). A party seeking to

seal an entire record bears an even heavier burden. Id.

        After considering the motion, the Court finds that Plaintiff has not met her

burden of demonstrating that this civil case or any portion thereof should be sealed.

See Brownlee v. Monroe County Correctional Facility, No. 1:18-cv-1318, 2019 WL

2160402, at *3 (M.D. Pa. May 17, 2019) (finding that an allegation that the media

would exploit details of a plaintiff’s rape as a form of entertainment for the public

was too speculative to justify sealing the entire case); Doe v. Family Dollar Stores,

Inc., No. 1:07-cv-1262-TWT-CCH, 2007 WL 9706836, at *4 (N.D. Ga. Oct. 17, 2007)

(concluding that an individual’s privacy interest as a sexual assault victim was not



                                       Page 2 of 3
strong enough to override the judicial presumption of openness). Consequently,

Plaintiff’s Emergency Motion to Seal is denied.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1. Plaintiff’s Emergency Motion to Seal (Doc. # 3) is denied.

      2. The Clerk is directed to unseal the compliant (Doc. # 1) and all other

         documents filed in this case.

      DONE and ORDERED in Chambers, in Tampa, Florida this 30th day of

October, 2019.




                                         TOM BARBER
                                         UNITED STATES DISTRICT JUDGE




                                     Page 3 of 3
